Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 1 of 21 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

ARTUR TIMOTHEO, Individually and                      Case No.
on behalf of all others similarly situated,

                                Plaintiff,            CLASS ACTION COMPLAINT FOR
                                                      VIOLATIONS OF THE FEDERAL
                      v.                              SECURITIES LAWS

 GOL LINHAS AÉREAS INTELIGENTES
 S.A., PAULO SERGIO KAKINOFF, and                     JURY TRIAL DEMANDED
 RICHARD F. LARK, JR.,

                                Defendants.


       Plaintiff Artur Timotheo (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants (defined

below), alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own

acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding GOL Linhas Aéreas Inteligentes S.A. (“GOL” or the “Company”), and

information readily obtainable on the Internet.       Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired GOL securities between March 14, 2019 and July 22, 2020, inclusive (the “Class




                                                  1
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 2 of 21 PageID #: 2




Period”). Plaintiff seeks to recover compensable damages caused by Defendants’ violations of the

federal securities laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                                JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the

subsequent damages took place in this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the U.S. mails, interstate telephone communications and the facilities

of the national securities exchange.

                                            PARTIES

       6.      Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased or otherwise acquired GOL securities during the Class Period and was

economically damaged thereby.

       7.      Defendant GOL purports to provide air passenger transportation services in Brazil,

the rest of South America, the Caribbean, and the U.S. GOL is incorporated in the Federative

Republic of Brazil (“Brazil”) with headquarters at Praça Comandante Linneu Gomes, Portaria 3,

Prédio 24, Jd. Aeroporto, 04630-000 São Paulo, São Paulo, Brazil. GOL’s securities trade on New

York Stock Exchange (“NYSE”) under the ticker symbol “GOL.”


                                                 2
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 3 of 21 PageID #: 3




       8.      Defendant Paulo Sergio Kakinoff (“Kakinoff”) served as the Company’s Chief

Executive Officer throughout the Class Period.

       9.      Defendant Richard F. Lark, Jr. (“Lark”) served as the Company’s Chief Financial

Officer throughout the Class Period.

       10.     Defendants Kakinoff and Lark are collectively referred to herein as the “Individual

Defendants.”

       11.     Each of the Individual Defendants:

               (a)    directly participated in the management of the Company;

               (b)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (c)    was privy to confidential proprietary information concerning the Company

                      and its business and operations;

               (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

                      disseminating the false and misleading statements and information alleged

                      herein;

               (e)    was directly or indirectly involved in the oversight or implementation of the

                      Company’s internal controls;

               (f)    was aware of or recklessly disregarded the fact that the false and misleading

                      statements were being issued concerning the Company; and/or

               (g)    approved or ratified these statements in violation of the federal securities

                      laws.




                                                 3
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 4 of 21 PageID #: 4




       12.     GOL is liable for the acts of the Individual Defendants and its employees under the

doctrine of respondeat superior and common law principles of agency because all of the wrongful

acts complained of herein were carried out within the scope of their employment.

       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to GOL under respondeat superior and agency principles.

       14.     Defendants GOL and the Individual Defendants are collectively referred to herein

as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

        Materially False and Misleading Statements Issued During the Class Period

       15.     The Class Period begins on March 14, 2019, when GOL filed its annual report on

Form 20-F for the year ended December 31, 2018 with the SEC (the “2018 20-F”). The 2018 20-

F was signed by the Individual Defendants. The 2018 20-F contained signed certifications

pursuant to the Sarbanes-Oxley Act of 2002 by the Individual Defendants attesting to the accuracy

of financial reporting, the disclosure of any material changes to the Company’s internal controls

over financial reporting, and the disclosure of all fraud.

       16.     As to internal controls, the 2018 20-F stated that “management believes that, as of

December 31, 2018, our internal control over financial reporting is effective based on those

criteria,” and that “our disclosure controls and procedures at December 31, 2018 are effective to

ensure that we are able to collect, process and disclose the information we are required to disclose

in the reports we file with the SEC within the required time periods.”

       17.     On July 31, 2020, GOL announced consolidated financial results for the second

quarter of 2020. The release stated, in pertinent part:

       Strong capacity management discipline led to 78% load factor




                                                  4
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 5 of 21 PageID #: 5




       Daily flights increase from 50 to 120 in the 2Q20

       Company maintains strong cash position

       SÃO PAULO, July 31, 2020 /PRNewswire/ -- GOL Linhas Aéreas Inteligentes
       S.A. (“GOL” or “Company”) (NYSE: GOL and B3: GOLL4), Brazil’s largest
       domestic airline, today announced consolidated results for the second quarter of
       2020 (2Q20) and outlined its continued initiatives in response to the COVID-19
       global pandemic.

                                               ***

       “Our second quarter results are a reflection of the severe impact that COVID-19 is
       having on Brazil’s economy, the air transportation industry and our Company. To
       offset the steep decline in revenues, we took several measures to decrease costs and
       preserve liquidity as we manage through this crisis. We reduced our average daily
       cash expenditures to R$3 million in 2Q20, while taking all the necessary measures
       to offer a safe and comfortable flight experience. Customer demand is returning,
       and we are gradually increasing our capacity as a result,” said Paulo Kakinoff,
       GOL’s CEO.

       GOL maintained a strong liquidity position, enabled in part by the broad support
       from many of its stakeholders, ending the quarter with R$3.3 billion in cash and
       receivables. The Company also amortized R$304 million of principal and R$47
       million in interest on debt and leases in the quarter.

       Added Kakinoff: “GOL’s financial resiliency in this market affirms the value of the
       work we have been doing to strengthen our balance sheet over the last four years,
       not just the past four months. The continued dedication of the Company's
       Employees and the support of our many stakeholders will be critical as we navigate
       through these unprecedented times and position GOL for continued future growth.”

       18.     On October 31, 2020, GOL announced consolidated financial results for the third

quarter of 2020. The release stated, in pertinent part:

       Net revenue was R$3.7 billion, the highest ever recorded by the Company, and an
       increase of 28.3% over 3Q18. GOL carried 9.8 million Customers in the quarter
       (+13.0% over 3Q18), with 9.2 million in the domestic market (+11.4% over 3Q18)
       and 0.6 million in the international market (+48.6% over 3Q18). Net Revenue per
       Available Seat Kilometer (RASK) was 27.67 cents (R$) in 3Q19, an increase of
       19.2% over 3Q18. Net Passenger Revenue per Available Seat Kilometer (PRASK)
       was 26.12 cents (R$) in 3Q19, an increase of 20.4% over 3Q18. The net revenue
       guidance for 2019 is approximately R$13.7 billion.




                                                 5
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 6 of 21 PageID #: 6




       19.     On February 20, 2020, GOL announced consolidated financial results for the fourth

quarter of 2019. The release stated, in pertinent part:

       February 20, 2020 – São Paulo - GOL Linhas Aéreas Inteligentes S.A. (“GOL” or
       “Company”) (NYSE: GOL and B3: GOLL4), Brazil’s largest domestic airline,
       today announces its consolidated results for the fourth quarter of 2019 (4Q19). Net
       revenue was R$3.8 billion, the highest quarterly revenue ever recorded by the
       Company, and an increase of 18.8% compared to 4Q18. In 4Q19, recurring
       earnings per diluted share were R$0.88 and recurring earnings per diluted ADS
       were US$0.43.

       “Our record revenues this quarter rounds out what has been an outstanding year in
       GOL’s history,” said the Company’s CEO, Paulo Kakinoff. “It’s testament to our
       team delivering exceptional customer experience, combined with GOL’s low-cost
       operating model and sophisticated fleet management, that are powering our growth,
       in both domestic and international markets.”

                                               ***

       In 4Q19, recurring earnings per diluted share were R$0.88 and recurring earnings
       per diluted ADS were US$0.43. Operating activities generated R$1.0 billion in cash
       in the quarter. From the net cash flow generation of R$637.3 million in 4Q19, we
       repaid R$617.1 million in debt, paid R$50.2 million of interest on own capital, and
       repurchased R$102.4 million of shares. Before share repurchases and interest on
       own capital, free cash flow to equity was R$219.2 million. On December 31, 2019,
       total liquidity was R$4.3 billion, R$1.3 billion higher than on December 31, 2018.

       “We continue to strengthen the Company’s equilibrium through disciplined
       working capital management and capital structure optimization,” added Lark.

       In February 2020, GOL signed sale and leaseback agreements for 11 Boeing 737
       Next Generation (NG) aircraft. The transaction will reduce GOL’s net debt by
       approximately R$500 million, comprised of a R$130 million reduction in finance
       lease debt and a R$370 million increase in cash liquidity. The Company plans to
       use a portion of these proceeds to call the outstanding amount of its 8.875% Senior
       Notes due in 2022. The asset management income and reduction in interest expense
       will contribute over R$420 million to the Company’s 2020 earnings and improve
       GOL’s credit ratios by reducing the net debt/EBITDA ratio by 0.2x and increase
       the EBITDA/net interest expense ratio by 0.5x.

       The results obtained in GOL’s aircraft disposals demonstrate the consistent market
       value of the Boeing 737 aircraft and the continuous creation of value for all GOL
       shareholders. Making GOL The First Airline For Everyone is what drives our best-
       in-Brazil aviation team. “We are, and will continue to be, an even stronger
       Company,” said Lark.



                                                 6
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 7 of 21 PageID #: 7




        20.     The statements contained in ¶¶ 15-19 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (i) GOL had material weaknesses in its internal controls; (ii) there was

substantial doubt as to the Company’s ability to continue to exist as a going concern because of

negative net working capital and net capital deficiency; and (iii) as a result, Defendants’ statements

about GOL’s business, operations, and prospects, were materially false and misleading and/or

lacked a reasonable basis at all relevant times.

                                   The Truth Begins to Emerge

        21.     On June 16, 2020, GOL filed a Notification of Late Filing on Form 12b-25 with the

SEC, stating that it could not timely file its annual report for fiscal year 2019. The Company

stated, in relevant part:

        GOL Intelligent Airlines Inc. (GOL Linhas Aéreas Inteligentes S.A.) (the
        “Registrant”) respectfully notifies the [SEC] that it is unable to timely file, without
        unreasonable effort and expense, its annual report on Form 20-F for the fiscal year
        ended December 31, 2019 (the “2019 Annual Report”). The Registrant requires
        additional time to complete its evaluation and review with its independent auditor
        of (i) the effectiveness of the Registrant’s internal control over financial reporting
        as of December 31, 2019 and (ii) certain disclosures in the 2019 Annual Report,
        including a potential going concern emphasis by the Registrant’s independent
        auditor in its audit opinion to be included in the 2019 Annual Report.

        In this context, the Registrant’s independent auditor has informed the Registrant’s
        management and audit committee that (i) the independent auditor’s report on the
        Registrant’s internal control over financial reporting as of December 31, 2019
        will probably include one or more material weaknesses and (ii) the independent
        auditor’s report on the Registrant’s consolidated financial statements as of and
        for the year ended December 31, 2019 will probably include an emphasis
        paragraph regarding the Registrant’s ability to continue as a going concern.

        The Registrant expects to file its 2019 Annual Report within the extension period
        of 15 calendar days as provided under Rule 12b-25 under the U.S. Securities
        Exchange Act of 1934, as amended.


                                                   7
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 8 of 21 PageID #: 8




(Emphasis added.)

       22.     On this news, GOL’s American Depository Share (“ADS”) price fell $0.27 per

share, or 3.57%, to close at $7.30 per share on June 16, 2020.

       23.     On June 29, 2020, after the market closed, GOL filed its annual report for the fiscal

year ending December 31, 2019 on Form 20-F with the SEC (the “2019 20-F”). There, GOL

disclosed several material weaknesses in its internal controls, stating, in relevant part:

       Controls over Information Technology. We identified a material weakness related
       to our general information technology controls, or GITC, over operating systems,
       databases and applications. This material weakness was a result of inadequate risk
       assessment and resulted in deficiencies related to inadequate periodic reviews of
       access rights and, when inappropriate access rights were identified, the absence of
       impact analyses, gaps in control coverage in the case of certain servers hosting
       company systems and absence of certification and accreditation procedures over
       controls for segregation of duties in certain systems, which affected reviews of
       access conflicts and access rights adjustments. These deficiencies also affected the
       effectiveness of business process automated controls, manual controls with an
       automated component and the database of the reports that were used to execute
       some automated and manual controls.

       Controls Related to Authorizations and Administrative Functions Granted to the
       Chairman of Our Board of Directors. We identified a material weakness in our
       control environment related to certain authorizations and administrative functions
       granted to the chairman of our board of directors, including the ability to initiate
       and approve certain transactions, and act as power of attorney on behalf of the
       Company. The existence of these authorizations and administrative functions
       granted to the chairman of our board of directors resulted in the board of directors
       not maintaining adequate independence from and oversight of management in
       accordance with COSO 2013, and, if used inappropriately, those authorizations and
       administrative functions could have had a material effect on our consolidated
       financial statements.

       Policies and Procedures Related to Consolidated Financial Statements
       Preparation. We identified a material weakness in our control environment related
       to ineffective policies and procedures over the preparation and review of our
       consolidated financial statements. Specifically, we did not have (i) effective
       policies and procedures related to the identification and disclosure of material
       uncertainties in the going concern analysis and (ii) effective review of financial
       statement information, and related presentation and disclosure requirements.




                                                  8
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 9 of 21 PageID #: 9




       24.     In the 2019 20-F, KPMG stated the following with respect to the Company’s ability

to exist as a going concern:

       The accompanying consolidated financial statements have been prepared assuming
       that the Company will continue as a going concern. As discussed in Note 1 to the
       consolidated financial statements, the Company has a negative net working capital
       and has a net capital deficiency that raise substantial doubt about its ability to
       continue as a going concern. Management’s plans in regard to these matters are
       described in Note 37. The consolidated financial statements do not include any
       adjustments that might result from the outcome of this uncertainty.

       25.     On this news, GOL’s ADS price fell $0.14 per share, or 2.02%, to close at $6.78

per share on June 30, 2020.

       26.     On July 23, 2020, GOL announced that it had dismissed KPMG Auditores

Independentes as the Company’s registered auditing firm. The Company stated, in pertinent part:

       On July 6, 2020, the audit committee of the board of directors of GOL Linhas
       Aéreas Inteligentes S.A. (the “Company”) dismissed KPMG Auditores
       Independentes (“KPMG”) as the Company’s independent registered public
       accounting firm.

       KPMG’s audit report dated June 29, 2020 on the Company’s consolidated financial
       statements as of and for the fiscal year ended December 31, 2019 did not contain
       an adverse opinion or disclaimer of opinion and was not qualified or modified as to
       uncertainty, audit scope or accounting principles, except that it contained a separate
       paragraph stating that “the Company has a negative net working capital and has a
       net capital deficiency that raise substantial doubt about its ability to continue as a
       going concern. Management’s plans in regard to these matters are described in Note
       37. The consolidated financial statements do not include any adjustments that might
       result from the outcome of this uncertainty.” It also contained a separate paragraph
       stating that “As discussed in Note 4.26.1 to the consolidated financial statements,
       the Company has changed its method of accounting for lease arrangements as of
       January 1, 2019 due to the adoption of IFRS 16, Leases.”

       KPMG’s audit report dated June 29, 2020 on the effectiveness of the Company’s
       internal control over financial reporting as of December 31, 2019 did not contain
       an adverse opinion or disclaimer of opinion and was not qualified or modified as to
       uncertainty, audit scope or accounting principles, except that, as previously
       disclosed, KPMG’s audit report indicates certain material weaknesses in the
       Company’s internal control over financial reporting as of December 31, 2019
       relating to general information technology controls, certain authorizations and
       administrative functions granted to the chairman of the board of directors and



                                                 9
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 10 of 21 PageID #: 10




         ineffective policies and procedures related to the preparation and review of the
         consolidated financial statements. The Company’s audit committee discussed the
         material weaknesses with KPMG and the Company has authorized KPMG to
         respond fully to inquiries of the successor independent registered public accounting
         firm.

         27.     On this news, GOL’s ADS price fell $0.55 per share, or 7.05%, to close at $7.25

 per share on July 23, 2020.

         28.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

 significant losses and damages.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

         29.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities other than

 Defendants who purchased or otherwise acquired GOL securities during the Class Period, and who

 were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

 directors of GOL, members of the Individual Defendants’ immediate families and their legal

 representatives, heirs, successors or assigns and any entity in which Defendants have or had a

 controlling interest.

         30.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, GOL securities were actively traded on the NYSE.

 While the exact number of Class members is unknown to Plaintiff at this time and can be

 ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

 thousands of members in the proposed Class.

         31.     Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.


                                                 10
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 11 of 21 PageID #: 11




        32.     Plaintiff will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

        33.     Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

                       whether the Exchange Act was violated by Defendants’ acts as alleged

                        herein;

                       whether statements made by Defendants to the investing public during the

                        Class Period misrepresented material facts about the financial condition and

                        business GOL;

                       whether Defendants’ public statements to the investing public during the

                        Class Period omitted material facts necessary to make the statements made,

                        in light of the circumstances under which they were made, not misleading;

                       whether Defendants caused GOL to issue false and misleading SEC filings

                        during the Class Period;

                       whether Defendants acted knowingly or recklessly in issuing false and

                        misleading SEC filings;

                       whether the prices of GOL securities during the Class Period were

                        artificially inflated because of the Defendants’ conduct complained of

                        herein; and

                       whether the members of the Class have sustained damages and, if so, what

                        is the proper measure of damages.



                                                   11
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 12 of 21 PageID #: 12




        34.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        35.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

 on-the-market doctrine in that:

                       GOL shares met the requirements for listing, and were listed and actively

                        traded on the NYSE, a highly efficient and automated market;

                       As a public issuer, GOL filed periodic public reports with the SEC and

                        NYSE;

                       GOL regularly communicated with public investors via established market

                        communication mechanisms, including through the regular dissemination

                        of press releases via major newswire services and through other wide-

                        ranging public disclosures, such as communications with the financial press

                        and other similar reporting services; and

                       GOL was followed by a number of securities analysts employed by major

                        brokerage firms who wrote reports that were widely distributed and publicly

                        available.

        36.     Based on the foregoing, the market for GOL securities promptly digested current

 information regarding GOL from all publicly available sources and reflected such information in

 the prices of the shares, and Plaintiff and the members of the Class are entitled to a presumption

 of reliance upon the integrity of the market.



                                                  12
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 13 of 21 PageID #: 13




         37.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

 of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

 United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

 Period statements in violation of a duty to disclose such information as detailed above.

                                              COUNT I

  (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants)

         38.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         39.     This Count is asserted against Defendants and is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         40.     During the Class Period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false statements specified above, which they knew or

 deliberately disregarded were misleading in that they contained misrepresentations and failed to

 disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading.

         41.     Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder in that they:

                       employed devices, schemes and artifices to defraud;

                       made untrue statements of material facts or omitted to state material facts

                        necessary in order to make the statements made, in light of the

                        circumstances under which they were made, not misleading; or




                                                  13
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 14 of 21 PageID #: 14




                       engaged in acts, practices and a course of business that operated as a fraud

                        or deceit upon Plaintiff and others similarly situated in connection with their

                        purchases of GOL securities during the Class Period.

        42.     Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of GOL were materially false and misleading; knew

 that such statements or documents would be issued or disseminated to the investing public; and

 knowingly and substantially participated, or acquiesced in the issuance or dissemination of such

 statements or documents as primary violations of the securities laws. These defendants by virtue

 of their receipt of information reflecting the true facts of GOL, their control over, and/or receipt

 and/or modification of GOL’s allegedly materially misleading statements, and/or their associations

 with the Company which made them privy to confidential proprietary information concerning

 GOL, participated in the fraudulent scheme alleged herein.

        43.     The Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other GOL personnel to members of the

 investing public, including Plaintiff and the Class.

        44.     As a result of the foregoing, the market price of GOL securities was artificially

 inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff

 and the other members of the Class relied on the statements described above and/or the integrity

 of the market price of GOL securities during the Class Period in purchasing GOL securities at

 prices that were artificially inflated as a result of Defendants’ false and misleading statements.




                                                  14
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 15 of 21 PageID #: 15




         45.     Had Plaintiff and the other members of the Class been aware that the market price

 of GOL securities had been artificially and falsely inflated by Defendants’ misleading statements

 and by the material adverse information which Defendants did not disclose, they would not have

 purchased GOL securities at the artificially inflated prices that they did, or at all.

         46.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

 the Class have suffered damages in an amount to be established at trial.

         47.     By reason of the foregoing, Defendants have violated Section 10(b) of the

 Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other

 members of the Class for substantial damages which they suffered in connection with their

 purchase of GOL securities during the Class Period.

                                              COUNT II

     (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

         48.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         49.     During the Class Period, the Individual Defendants participated in the operation

 and management of GOL, and conducted and participated, directly and indirectly, in the conduct

 of GOL’s business affairs. Because of their senior positions, they knew the adverse non-public

 information about GOL’s misstatement of revenue and profit and false financial statements.

         50.     As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to GOL’s

 financial condition and results of operations, and to correct promptly any public statements issued

 by GOL which had become materially false or misleading.




                                                   15
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 16 of 21 PageID #: 16




        51.     Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which GOL disseminated in the marketplace during the Class Period concerning

 GOL’s results of operations. Throughout the Class Period, the Individual Defendants exercised

 their power and authority to cause GOL to engage in the wrongful acts complained of herein. The

 Individual Defendants, therefore, were “controlling persons” of GOL within the meaning of

 Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

 alleged which artificially inflated the market price of GOL securities.

        52.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by GOL.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of Plaintiff and the Class, prays for judgment and relief

 as follows:

        A.      Declaring this action to be a proper class action, designating Plaintiff as Lead

 Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

 Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;

        B.      Awarding damages in favor of Plaintiff and the other Class members against all

 defendants, jointly and severally, together with interest thereon;

        C.      Awarding Plaintiff and the Class reasonable costs and expenses incurred in this

 action, including counsel fees and expert fees; and

        D.      Awarding Plaintiff and other members of the Class such other and further relief as

 the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.


                                                    16
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 17 of 21 PageID #: 17




 Dated: September 30, 2020                 Respectfully submitted,


                                           POMERANTZ LLP

                                           /s/ Jeremy A. Lieberman
                                           Jeremy A. Lieberman
                                           J. Alexander Hood II
                                           600 Third Avenue, 20th Floor
                                           New York, New York 10016
                                           Telephone: (212) 661-1100
                                           Facsimile: (212) 661-8665
                                           jalieberman@pomlaw.com
                                           ahood@pomlaw.com

                                           POMERANTZ LLP
                                           Patrick V. Dahlstrom
                                           10 South La Salle Street, Suite 3505
                                           Chicago, Illinois 60603
                                           Telephone: (312) 377-1181
                                           Facsimile: (312) 377-1184
                                           pdahlstrom@pomlaw.com

                                           BRONSTEIN, GEWIRTZ &
                                           GROSSMAN, LLC
                                           Peretz Bronstein
                                           60 East 42nd Street, Suite 4600
                                           New York, New York 10165
                                           Telephone: (212) 697-6484
                                           Facsimile: (212) 697-7296
                                           peretz@bgandg.com

                                           Attorneys for Plaintiff




                                      17
          Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 18 of 21 PageID #: 18
Submission Date
09-18-2020 13:59:39



CERTIFICATION PURSUANT TO FEDERAL
SECURITIES LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or
Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
Litigation Reform Act of 1995.

2. I have reviewed a Complaint against GOL Linhas Aéreas Inteligentes S.A. (“GOL Linhas” or the “Company”) and
authorize the filing of a comparable complaint on my behalf.

3. I did not purchase or acquire GOL Linhas securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired
GOL Linhas securities during the class period, including providing testimony at deposition and trial, if necessary. I
understand that the Court has the authority to select the most adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in GOL Linhas securities
during the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to
serve as a representative party on behalf of a class under the federal securities laws.

7.    I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in
the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly
relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
Artur Timotheo

Signature
      Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 19 of 21 PageID #: 19
 REDACTED




 Acquisitions

 Configurable list (if none enter none)

     Date Acquired             Number of Shares Acquired   Price per Share Acquired
        12/06/19                           3000                    16.5998

        2/26/20                            5600                     13.98
         6/5/20                            2425                      7.57
        6/10/20                             729                      7.34

        6/11/20                             711                      6.21




 Sales

 Configurable list (if none enter none)

      Date Sold                 Number of Shares Sold       Price per Share Sold
      12/13/19                            3000                      17.49

        6/4/20                            5600                      6.77

        6/5/20                            2425                      8.25
       6/22/20                            1500                        7


REDACTED
REDACTED
       Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 20 of 21 PageID #: 20
Case 1:20-cv-04644-RPK-TAM Document 1 Filed 09/30/20 Page 21 of 21 PageID #: 21



  Gol Linhas Aéreas Inteligentes S.A. (GOL)                                      Timotheo, Artur

                                      List of Purchases and Sales

      Transaction                                    Number of                 Price Per
         Type                  Date                  Shares/Unit              Share/Unit

       Purchase                     12/6/2019                        3,000             $16.5998
       Purchase                     2/26/2020                        5,600             $13.9800
       Purchase                      6/5/2020                        2,425              $7.5700
       Purchase                     6/10/2020                          729              $7.3400
       Purchase                     6/11/2020                          771              $6.2100
         Sale                      12/13/2019                       (3,000)            $17.4900
         Sale                        6/4/2020                       (5,600)             $6.7700
         Sale                        6/5/2020                       (2,425)             $8.2500
         Sale                       6/22/2020                       (1,500)             $7.0000
